5 N.Y.3d 750 (2005)
834 N.E.2d 1256
801 N.Y.S.2d 246
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
BENJAMIN HUNTER, Appellant.
Court of Appeals of the State of New York.
Argued June 7, 2005.
Decided June 30, 2005.
*751 J. Scott Porter, Seneca Falls, for appellant.
Robert M. Morgenthau, District Attorney, New York City (Alice Wiseman and Mary C. Farrington of counsel), for respondent.
Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT,

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Term should be affirmed.
By felony complaint, dated February 4, 2000, defendant was charged with two felony counts of assault in the second degree and one misdemeanor count of criminal possession of a weapon in the fourth degree. Thereafter, on February 9, 2000, the People reduced the felony assault charges to two misdemeanor counts of assault in the third degree and added misdemeanor charges of endangering the welfare of a child and harassment in the second degree. The requisite CPL 180.50 reduction inquiry, i.e., "whether the facts and evidence provide a basis for charging a nonfelony offense," was not conducted (see People v Yolles, 92 NY2d 960, 961 [1998]). Defendant pleaded guilty to assault in the third degree and was sentenced to six months in jail. The Appellate Term affirmed, and a Judge of this Court granted defendant leave to appeal.
Defendant, by his guilty plea, forfeited any claim that Criminal Court failed to conduct the inquiry required by CPL 180.50 *752 (see People v Hansen, 95 NY2d 227, 230 [2000]; People v Prescott, 66 NY2d 216 [1985]).
Order affirmed in a memorandum.